Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2008

Milhouse v. Levi
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4048




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Milhouse v. Levi" (2008). 2008 Decisions. Paper 1514.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1514


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-138                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 07-4048
                                     ___________

                          KAREEM HASSAN MILLHOUSE,
                                             Appellant

                                           v.

                                   TROY LEVI
                      ____________________________________

                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Misc. No. 07-mc-00106)
                   District Judge: Honorable Thomas N. O’Neill, Jr.
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 22, 2008

            Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges.

                               (Filed: February 27, 2008)
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Kareem Millhouse filed a motion entitled “Motion for Court to Investigate Federal

Detention Center Envolvement [sic] in a Criminal Conspiracy to Retaliate, Humiliate

Threaten and Neglect Plaintiff Request for Administrative Relief.” The District Court
denied the motion without prejudice because it appeared that Millhouse was making the

same allegations as those in an already pending case, Millhouse v. Arbsak, E.D. Pa.

No. 07-cv-1442. After the District Court denied Millhouse’s motion for reconsideration,

Millhouse filed a timely notice of appeal.

       Because Millhouse is proceeding in forma pauperis on this appeal, we must

analyze his appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under

§ 1915(e)(2)(B), we must dismiss an appeal if the action (i) is frivolous or malicious,

(ii) fails to state a claim upon which relief may be granted, or (iii) seeks monetary

damages from a defendant with immunity. An action or appeal can be frivolous for either

legal or factual reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       In his motion to investigate, Millhouse alleged that he had been in administrative

detention for fourteen months and was denied access to recreation, the law library,

personal property, and medical treatment. He stated that staff had been assaultive and he

had been poisoned. In his motion for reconsideration, Millhouse did not dispute that the

allegations were duplicative; he argued that Millhouse v. Arbsak was a civil matter and he

was requesting a criminal investigation. However, there is no federal right to require the

government to initiate criminal proceedings. Linda R.S. v. Roland D., 410 U.S. 614, 619

(1973); U. S. v. Berrigan, 482 F.2d 171, 173-74 (3d Cir. 1973).

       Because the appeal lacks legal merit, we will dismiss the appeal pursuant to 28

U.S.C. § 1915(e)(2)(B).



                                              2